953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold J. SOUTHALL, Plaintiff-Appellant,v.Patrick KEMMERER, Sergeant, Roxbury CorrectionalInstitution;  Robert Haines, Correctional Officer, RoxburyCorrectional Institution;  David Rizer, CorrectionalOfficer, Roxbury Correctional Institution;  MichaelSwickard, Correctional Officer, Roxbury CorrectionalInstitution;  Tyrone Haines, Hearing Officer;  Steven Baker,Lieutenant, Roxbury Correctional Institution;  Jon Galley,Warden, Roxbury Correctional Institution, Defendants-Appellees.
No. 91-6637.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1991.Decided Jan. 17, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore, No. CA-90-2017-WN, William M. Nickerson, District Judge.
Harold J. Southall, appellant pro se.
Timothy James Paulus, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Harold J. Southall appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Southall v. Kemmerer, No. CA-90-2017-WN (D.Md. July 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.